Citation Nr: 1439908	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for low back strain rated as 20 percent disabling prior to December 3, 2009, and as 40 percent disabling since that time.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides with the Detroit, Michigan, VA RO.  

The Veteran testified at a video conference hearing before the Board in November 2010.  The Board remanded the Veteran's claim for additional development in December 2011.  

The Board notes that in an April 2012 rating decision, the Veteran was awarded a 40 percent rating for his low back strain effective December 3, 2009.  As the increased rating does not represent a full grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 3, 2009, the Veteran's low back strain was manifested by functional impairment that equated to forward flexion limited to no less than 70 degrees; favorable ankylosis of the entire thoracolumbar spine was not shown.

2.  Since December 3, 2009, the Veteran's low back strain has been manifested by functional impairment that equates to forward flexion limited to no less than 30 degrees; unfavorable ankylosis of the entire thoracolumbar spine is not shown.



CONCLUSIONS OF LAW

1.  Prior to December 3, 2009, the criteria for a rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  Since December 3, 2009, the criteria for a rating in excess of 40 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2008, May 2009, and December 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 supplement statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his service-connected low back strain warrants ratings higher than those assigned during the appeal period at issue.

The Veteran submitted a claim for an increased rating for his low back strain in April 2008.

At a September 2008 VA examination, the Veteran denied urinary and fecal incontinence, erectile dysfunction, and paresthesias.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  There was bilateral spasm of the thoracic sacrospinalis muscles.  Gait was normal.  There was no muscle guarding, scoliosis, lordosis or kyphosis.  The examiner noted that the Veteran had some discomfort and stiffness after three repetitions.  The examiner reviewed the results of February 2000 X-rays of the lumbar and thoracic spine which were normal.  The examiner diagnosed chronic back strain and indicated that the Veteran's low back strain had no significant effects on his usual occupation.  The Veteran denied having missed any work due to his back as a city water inspector in the prior twelve month period.     

A December 2008 magnetic resonance imaging (MRI) of the thoracic and lumbar spine performed at VA revealed multilevel degenerative changes.  VA treatment reports reflect that the Veteran underwent a caudal epidural steroid injection for his low back pain in December 2011.  

A February 2009 neurosurgery consultation reflects that the Veteran was seen for a report of mechanical back pain.  The surgeon recommended non-operative treatment.  The examination did not include any pertinent finding relevant to rating the Veteran's low back strain.  

In March and April 2009, the Veteran was seen for his low back by I. Alhamrawy, M.D.  The Veteran was diagnosed with diffuse degenerative disc disease of the thoracic and lumbar spine, chronic pain syndrome, and chronic thoracic and lumbar spine pain. However, the physical examination findings did not include pertinent findings relevant to rating the Veteran's low back strain.  

At a December 2009 VA examination, the Veteran denied urinary and fecal incontinence and erectile dysfunction.  The examiner indicated that there were no incapacitating episodes of spine disease.  Range of motion testing of the thoracolumbar spine revealed flexion to 25 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.   The examiner diagnosed degenerative disc disease of the thoracolumbar spine with bilateral lower radiculopathy.  The Veteran reported missing two weeks of work for his back and leg pain and one week of work for medical appointments.  The examiner indicated that the Veteran's low back disability resulted in significant effects on the Veteran's usual occupation as a waste water plant operator.  The disability was noted to have resulted in the Veteran being assigned different duties and increased absenteeism due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  

At a November 2010 video conference hearing, the Veteran testified that he had missed over three hundred hours of work for doctors' appointments relating to his low back.  He maintained that every couple of weeks, he experienced incapacitating episodes of low back pain that rendered him immobile.  He indicated that his physicians had not prescribed bed rest for his low back disability.  

At a January 2012 VA examination, the Veteran reported that he had to go home from work two to three times per month to rest his back.  Range of motion testing revealed flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  After three repetitions, the Veteran had 10 degrees of flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation.  The examiner noted that the functional impairment after three repetitions resulted in less movement than normal, weakened movement, incoordination, and pain on movement.  The Veteran's low back strain was noted to result in increased absenteeism due to decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2013).

The Veteran's low back strain has been rated under Diagnostic Code 5237.  38 C.F.R. § 4.71a, (2013).

Disabilities of the spine, including Diagnostic Code 5237 which pertains to lumbosacral strain, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The General Rating Formula for rating Diseases and Injuries of the Spine are as follows: 

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

The Board notes that the Veteran was awarded service connection for right and left lower extremity radiculopathy associated with his low back strain in a January 2010 rating and did not express disagreement with the 10 percent rating assigned for the disabilities.  Additionally, the Veteran has not endorsed bowel or bladder impairment.  Consequently, the Board will not discuss the neurological manifestations of the low back strain. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

Additionally, the evidence indicates that the Veteran's disability is currently manifested by disc disease.  The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months. Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Veteran contends that his service-connected low back strain warrants ratings higher than those assigned during the appeal period at issue.

Period prior to December 3, 2009

Prior to December 3, 2009, the Board finds that the Veteran's low back strain does not warrant a rating in excess of 20 percent.

At the September 2008 VA examination, range of motion testing revealed flexion to 80 degrees and combined range of motion of the thoracolumbar spine of 205 degrees.  Those findings do not meet the threshold for a 20 percent rating and in fact, equate to only a 10 percent rating.  Moreover, the examiner indicated that the Veteran had discomfort and stiffness but no additional limitation of the range of motion with repetitive motion.  Consequently, there was no evidence of any functional loss which would equate to a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner noted muscle spasm, but that it was no sever enough to be responsible for abnormal gait or abnormal spinal contour.  Further, there was no lordosis, scoliosis or kyphosis.

X-rays of the lumbosacral spine were not obtained at the time of the September 2008 VA examination although the examiner noted that February 2000 x-rays of the lumbar and thoracic spine were normal.  The Board acknowledges that a December 2008 MRI revealed degenerative changes of the lumbosacral spine.   However, the Veteran specifically denied having missed any work due to his low back strain and as such the evidence does not indicate that the Veteran had any incapacitating episodes of back pain in the past twelve months to warrant a rating in excess of 20 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2013).  

 In sum, the Board finds that the Veteran's low back strain does not warrant a rating in excess of 20 percent for the period prior to December 3, 2009.  The preponderance of the evidence is against the assignment of any higher rating prior to December 3, 2009, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period since December 3, 2009

The effective date of the award of a 40 percent rating for the Veteran's low back strain coincides the date of the December 2009 VA examination.   

Since December 3, 2009, the Board finds that the Veteran's low back strain does not warrant a rating in excess of 40 percent.

At the time of the December 2009 VA examination, range of motion testing of the  thoracolumbar spine revealed flexion to 25 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left  and right lateral rotation to 20 degrees with pain but no additional limitation of motion after repetitive testing.  At the time of the January 2012 VA examination, range of motion testing revealed flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  Although the Veteran had some functional impairment after three repetitions, because the Veteran has been awarded a 40 percent rating, in order to warrant the next higher rating there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  In this case, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine and thus there is no basis to award a rating higher than 40 percent for the relevant time period. 

Finally, while there is evidence of degenerative disc disease, the Veteran denied incapacitating episodes of back pain in the past twelve months at the December 2009 VA examination and he testified that none of his physicians had specifically prescribed bedrest for his low back disability.  At the most recent examination, he reported that he had to leave work two to three times per month to rest his back.  However, there is no indication that he has been prescribed bedrest by a physician at any time during the pendency of the appeal.  Thus a rating in excess of 40 percent for the relevant time period is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impractical.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected low back strain is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Board acknowledges the VA reports of record which indicate that the Veteran's low back disability has significant effects on his occupation.   However, none of the examiners of record have indicated that the Veteran's service-connected disability has markedly interfered with his employment.  Moreover, the findings of increased absenteeism and a change in work duties due to the Veteran's low back disability are not tantamount to marked interference with employment.  Additionally, the low back disability has not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for low back strain, rated as 20 percent disabling prior to December 3, 2009, and as 40 percent disabling since that time, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


